                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD STEPHEN DRAPER,                              Case No. 18-cv-02524-HSG
                                   8                     Plaintiff,                            ORDER DENYING MOTION FOR
                                                                                               ATTORNEYS’ FEES
                                   9              v.
                                                                                               Re: Dkt. No. 70
                                  10       KCG AMERICAS LLC, et al.,
                                  11                     Defendants.

                                  12           Pending before the Court is Defendant Main Street Trading Inc.’s (“Main Street”) motion
Northern District of California
 United States District Court




                                  13   for attorneys’ fees and costs. See Dkt. No. 70 (“Mot.”). For the following reasons, the Court
                                  14   exercises its discretion to DENY the motion for attorneys’ fees.
                                  15           On August 27, 2018, the Court granted Defendants’ motion to dismiss, holding that
                                  16   Plaintiff Ronald S. Draper’s federal claims were time-barred under the Commodity Exchange Act
                                  17   because Draper filed his lawsuit more than two years after his claims had accrued. See Dkt. No.
                                  18   66 at 7–9. Main Street filed this motion for attorneys’ fees on September 10, 2018, seeking
                                  19   $66,093.50 in attorneys’ fees and $620 in costs. See Mot. Draper opposed on September 24, in a
                                  20   filing that does not directly respond to the arguments raised in support of fee award but rather
                                  21   attacks the underlying proceedings. See Dkt. No. 75 (“Opp.”). Main Street replied on October 1.
                                  22   See Dkt. No. 78 (“Reply”).1
                                  23           Main Street contends that it is entitled to attorneys’ fees and costs under the terms of an
                                  24   account agreement between Draper and KCG Americas LLC, for which Main Street served as the
                                  25   introducing broker. See Mot. at 2–3. The account agreement Main Street references provides that
                                  26   the “Broker shall be entitled to recover its attorneys fees . . . if it is the prevailing party in any
                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   dispute with Customer” and that “laws of the State of Illinois” apply to the agreement. See Mot. at

                                   2   3; see also Mot. Ex. A ¶ 6. Main Street submits billing records and biographies of its attorneys to

                                   3   justify the fees and costs it seeks. See Mot. Exs. A, B, C.

                                   4          Under Illinois law, “[p]rovisions in contracts for awards of attorney fees are an exception

                                   5   to the general rule that the unsuccessful litigant in a civil action is not responsible for the payment

                                   6   of the opponent’s fees.” Kaiser v. MEPC Am. Properties, Inc., 518 N.E.2d 424, 427 (Ill. App. Ct.

                                   7   1987). “In all cases, however, only those fees which are reasonable will be allowed, the

                                   8   determination of which is left to the sound discretion of the trial court.” Id. (internal citations

                                   9   omitted). Because the trial judge is familiar with the litigation and “the successful litigant’s

                                  10   attorney is still entitled to payment from his own client . . . the trial court has broad discretionary

                                  11   powers in awarding the attorney fees sought and its decision will not be reversed unless the court

                                  12   has abused its discretion.” Wildman, Harrold, Allen & Dixon v. Gaylord, 740 N.E.2d 501, 506
Northern District of California
 United States District Court




                                  13   (Ill. App. Ct. 2000). After reviewing detailed billing records, “the trial court should consider a

                                  14   variety of additional factors such as the skill and standing of the attorneys, the nature of the case,

                                  15   the novelty and/or difficulty of the issues and work involved, the importance of the matter, the

                                  16   degree of responsibility required, the usual and customary charges for comparable services, the

                                  17   benefit to the client, and whether there is a reasonable connection between the fees and the amount

                                  18   involved in the litigation.” Kaiser, 518 N.E.2d at 428.

                                  19          The Court exercises its broad discretionary power to deny Main Street’s request for

                                  20   attorneys’ fees and costs. The Court is acutely aware that this is not the usual case and that

                                  21   counsel has likely had difficulty analyzing and responding to Draper’s accusatory and rambling

                                  22   filings. However, given Draper’s status as a pro se litigant, the relatively simple basis on which

                                  23   the Court dismissed his complaint, and a desire to avoid costly and almost certainly fruitless

                                  24   continued litigation to enforce any fee award, the Court DENIES the fee request.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 4/22/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
                                                                                          2
